—Proceeding pursuant to CPLR article 78 to review the determination of the respondent Commissioner of the New York State Department of Social Services, dated March 31, 1977, which, after a statutory fair hearing, affirmed a determination of the respondent Commissioner of the Nassau County Department of Social Services denying petitioner’s application for public assistance. Proceeding dismissed on the merits and determination confirmed, without costs or disbursements. The determination of the State commissioner that the petitioner’s family was not in need of public assistance because resources were available to it was supported by substantial evidence. Shapiro, J. P., Cohalan, Hawkins and O’Connor, JJ., concur.